Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
3.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-4, 6-9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2017/018129 A1), hereinafter Tanaka.
5.	Regarding Claim 1-4, 6-9, and 11, Tanaka teaches (Lines 389-578 of English language translation) a resin having a group represented by General Formula (1) of the instant application. Tanaka teaches (Lines 579-747 of English language translation) a compound that generates an acid upon irradiation with actinic rays or radiation. Tanaka teaches (Lines 389-578 of English language translation) the halogen atom is a fluorine atom and the halogenated alkyl group is a fluorinated alkyl group. Tanaka teaches (Lines 389-578 of English language translation) LR2 of the General Formula (1) of the instant application represents a single bond. Tanaka teaches (Lines 389-578 of English language translation) at least one of 5 of the General Formula (1) of the instant application represents an aryl group substituted with a fluorine atom or a fluorinated alkyl group. Tanaka teaches (Lines 389-578 of English language translation) the resin has a repeating unit represented by General Formula (2) of the instant application. Tanaka teaches (Lines 389-578 of English language translation) Ar of the General Formula (2) of the instant application represents a benzene ring group. Tanaka teaches (Lines 389-578 of English language translation) L1 of the General Formula (2) of the instant application represents a single bond. Tanaka teaches (Lines 389-578 of English language translation) L2 of the General Formula (2) of the instant application represents a single bond. Tanaka teaches (Lines 989-1001 of English language translation) a resist film formed with the actinic ray-sensitive or radiation-sensitive resin composition.
6.	Regarding Claim 12-13, Tanaka teaches (Lines 989-1001 of English language translation) forming a resist film with the actinic ray-sensitive or radiation-sensitive resin composition. Tanaka teaches (Lines 989-1001 of English language translation) exposing the resist film. Tanaka teaches (Lines 989-1001 of English language translation) developing the exposed resist film with a developer. Tanaka teaches (Lines 983-988 of English language translation) a method for manufacturing an electronic device, the method comprising the pattern forming method.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
8.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2017/018129 A1), hereinafter Tanaka, and in further view of Furuya et al. (United States Patent Publication No. US 2009/0047602 A1), hereinafter Furuya.
10.	Regarding Claim 10, Tanaka teaches all elements of the present claimed invention as set forth in Claim 1 above. Furthermore, Tanaka teaches (Lines 454-458 of English language translation) the resin further comprising a repeating unit having no acid-decomposable group. However, Ouyang does not explicitly teach the resin further comprising a repeating unit having a fluorine atom and having no acid-decomposable group.
11.	Furuya teaches (Paragraphs [0035-0119]) a resin comprising a repeating unit having a fluorine atom and having no acid-decomposable group. Furuya teaches (Paragraph [0015]) a resin therein taught improves the hydrophobicity of the resin and therefore makes it more useful for immersion lithography.
12.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have modified Tanaka to incorporate the teachings of Furuya to have the the resin further comprising a repeating unit having a fluorine atom and having no acid-decomposable group. Doing so would result in the resin exhibiting improved hydrophobicity making it more useful for immersion lithography, as understood by Furuya.

Allowable Subject Matter
13.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
15.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
16.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737

/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737